DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claims 1-19 are interpreted under 35 USC 112(f) because they recite generic place holders “a display section”, “a receiving section”, “a processing section”, and  “a change section” that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

The hardware support for the generic placeholders are specified in the Specification: Refer to Fig. 1 and 19 and “[0163]….The computer includes the CPU 1901 executing programs and the like for the operation receiving module 105, the image receiving module 110, the processing module 115, the cutout processing module 120, the editing module 125, and the display module 130.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 recites the limitation, “a change section that changes edit assigned to the relationship between the input position and the position of the processing target image in a case where the processing target image and the background image have a predetermined relationship in area or position.”  Claim 5 conflicts with limitation of claim 1. Claim 1 indicates the edit is assigned to the processing section based on a relationship. See claim1 :….”editing to the processing target image based on a relationship between the input position and a position of the processing target image.” However dependent claim 5 indicates the edit is assigned to the relationship between the input position and the position of the processing target image. The limitation conflicts with limitation of claim 1. Additionally, edit can’t be assigned to the relationship as edit is based on  the relationship. Therefore, claim 5 is ambiguous.
For purpose of examination, the limitation is interpreted as, “a change section that changes edit assigned to the processing target image in a case where the processing target image and the background image have a predetermined relationship in area or position.”

Dependent claims 6-8 are rejected based on dependency.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 9-16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishida (US Pat. Pub. No. 20140009415, “Nishida”).

Regarding claim 1 Nishida teaches An image processing apparatus comprising: 
a display section that displays a background image and a processing target image on a display screen ([0087] “……The display data generation unit 109 constructs a display image and generates display data by combining display information on the menu for front face touch operation thus decided, with other graphic components, background and images”); 
a receiving section that receives an input position on the display screen input by user (“[0103] First, in step S601, the front touch operation input unit 116 detects a front touch slide operation. At the same time, in step S602, the back touch operation input unit 115 detects a back face touch slide operation. A result of detection is sent out to the UI control unit 113”. Paragraph [0103-0104] decides touch input position based on touch);
 and a processing section that processes editing to the processing target image based on a relationship between the input position and a position of the processing target image ([0106] In step S608, the CPU 106 sets, from the relation between the slide operation information and the display position of the display object, a virtual axis of rotation for carrying out a horizontal rotational transfer or movement. The horizontal rotational movement is that the display object is caused to rotate around a certain point in the xy plane, as explained in FIG. 5D”).

Claim 20 is directed to a non-transitory computer readable medium ([0203] “…..For this purpose, the program is provided to the computer for example via a network or from a recording medium of various types serving as the memory device (e.g., non-transitory computer-readable medium)”) and its elements are similar in scope and functions of the apparatus claim 1 and thus claim 20 is rejected with the same rationale as specified in the rejection of claim 1.

Regarding claim 2 Nishida teaches, wherein a plurality of types of edit is preserved for the relationship between the input position and the position of the processing target image, and the processing section selects any one of the plurality of types of edit and processing the selected edit ([0123] “A list of the display change operations to be carried out by double-sided touch operations in a globe mode is shown in a table of FIG. 10A……. As shown in FIG. 10A, in this embodiment, a combination of a front face touch operation and a back face touch operation is assigned to each of a total of 12 kinds of directions in these three-dimensional display change operations. An operation content is decided by a finger which performs a touch operation, the direction of sliding, and the positional relationship between a finger which performs a front face touch operation and a finger which performs a back face touch operation”).

Regarding claim 3 Nishida teaches  wherein, when the input position is received, the display section displays information for identifying the currently-selected edit near the input position (“[0126] FIG. 11A is a view showing how to perform a rotation operation about the X axis. A touch position and a slide operation on the front face are denoted by a solid line arrow 1101, and a touch position and a slide operation on the back face are denoted by a broken line arrow 1102”.  Here “solid line arrow” and “broken line arrow” are claimed display information).

Regarding claim 4 Nishida teaches wherein, when the position is received, the display section displays information for identifying the corresponding edit among the plurality of types of edit, to allow a user to perform selection near the position(
[0126] FIG. 11A is a view showing how to perform a rotation operation about the X axis. A touch position and a slide operation on the front face are denoted by a solid line arrow 1101, and a touch position and a slide operation on the back face are denoted by a broken line arrow 1102.
[0127] FIG. 11B is a view showing how to perform a rotation operation about the Y axis. In FIG. 11B, a rightward operation to slide the thumb finger from the left to the right is carried out as a front face touch operation, and a leftward operation to slide the index finger from the right to the left in the same region is carried out as a back face touch operation”). 

Regarding claim 9, Nishida teaches, wherein edit is assigned to a section obtained by division into a region of the processing target image and a region of a outside of the processing target image, ( Refer to Fig. 11A and [0126], edit is assigned to a region of the processing target image. Fig.11 A divides the display into two parts,: region of target image (inside the circle) and region outside processing target image (area outside circle)).
the receiving section receives consecutive positions (Fig.11 A, slide operation on the front face  which have consecutive positions.), and
the processing section performs the edit assigned to the section in a case where a first position among the consecutive positions received by the receiving section is within the section. (first position of the slide operation is inside the section (region of target image inside the circle. The edit is rotating the target image. “[0126] FIG. 11A is a view showing how to perform a rotation operation about the X axis. A touch position and a slide operation on the front face are denoted by a solid line arrow 1101, and a touch position and a slide operation on the back face are denoted by a broken line arrow 1102. In FIG. 11A, touch operations are carried out in which the thumb finger is made to slide upwards from below in the vicinity of the middle of the screen, while touching the front face, and the index finger is made to slide downwards from above in the same region of the back face while touching the back face. These touch operations are intuitively the same as an operation of holding and rotating the X axis by both the fingers.”)

Regarding claim 10, Nishida teaches, wherein edit is assigned to a section obtained by division into a region of the processing target image and a region of a outside of the processing target image, ( Refer to Fig. 11A and [0126], edit is assigned to a region of the processing target image. Fig.11 A divides the display into two parts,: region of target image (inside the circle) and region outside processing target image (area outside circle)).
the receiving section receives consecutive positions, (Fig.11 A, slide operation on the front face  which have consecutive positions.), and
the processing section performs the edit assigned to the section in a case where a last position among the consecutive positions received by the receiving section is within the section. ( Last position of the slide operation is inside the section (region of target image inside the circle). The edit is rotating the target image. “[0126] FIG. 11A is a view showing how to perform a rotation operation about the X axis. A touch position and a slide operation on the front face are denoted by a solid line arrow 1101, and a touch position and a slide operation on the back face are denoted by a broken line arrow 1102. In FIG. 11A, touch operations are carried out in which the thumb finger is made to slide upwards from below in the vicinity of the middle of the screen, while touching the front face, and the index finger is made to slide downwards from above in the same region of the back face while touching the back face. These touch operations are intuitively the same as an operation of holding and rotating the X axis by both the fingers.”)


Regarding claim 11, Nishida teaches, wherein the processing section performs edit on the processing target image based on a relationship between the position, a trajectory of the position, and the processing target image. ((”[0126]….. When detecting these touch operations, the display device carries out display control which causes the earth in the form of a display object to rotate around an axis of rotation 1103 for the X axis rotation in an direction opposite to a. In addition, in cases where a front face touch operation is downward and a back face touch operation is upward, the display device carries out display control to cause the earth in the form of the display object to rotate in the a direction.” Edit of the processing target image is the rotation of target image which is based on relationship between the position (first position inside the target image section) , trajectory of the position (going upward ) and the processing target image. So of the relationship between all three is the going upward of the slide operation from the first position of touch to the last position of touch in a direction. Based on the relationship, the rotation of the object around x axis happens).


Regarding claim 12, Nishida teaches, wherein the processing section performs edit on the processing target image based on a relationship between the position, a trajectory of the position, and the processing target image. (“[0126]….. When detecting these touch operations, the display device carries out display control which causes the earth in the form of a display object to rotate around an axis of rotation 1103 for the X axis rotation in an direction opposite to a. In addition, in cases where a front face touch operation is downward and a back face touch operation is upward, the display device carries out display control to cause the earth in the form of the display object to rotate in the a direction.” Edit of the processing target image is the rotation of target image which is based on relationship between the position (first position inside the target image section) , trajectory of the position (going upward ) and the processing target image. So of the relationship between all three is the going upward of the slide operation from the first position of touch to the last position of touch in a direction. Based on the relationship, the rotation of the object around x axis happens).

Regarding claim 13 Nishida teaches  in a case where the position is at an upper portion or a lower portion of the processing target image, an image of the processing target image is vertically reversed (Fig. 15 describes a table where thumb touch is in up or down and viewpoint is reversed vertically meaning rotating upward or downward. Fig. 16B and Fig. 16C shows that).

Regarding claim 14 Nishida teaches wherein, in a case where the position is at a right portion or a left portion of the processing target image, an image of the processing target image is horizontally reversed (Fig. 15 describes a table where thumb touch is in left or right and viewpoint is reversed horizontally meaning rotating leftward or right ward. Fig. 16D and Fig. 16E shows that).


Regarding claim 15, Nishida teaches, wherein, in a case where a first position among the consecutive positions received by the receiving section is inside the processing target image, an image of the processing target image is moved in accordance with a movement of the position. (“[0126]….. When detecting these touch operations, the display device carries out display control which causes the earth in the form of a display object to rotate around an axis of rotation 1103 for the X axis rotation in an direction opposite to a. In addition, in cases where a front face touch operation is downward and a back face touch operation is upward, the display device carries out display control to cause the earth in the form of the display object to rotate in the a direction.” Edit of the processing target image is the movement of target image  when the first position is inside the target image.)


Regarding claim 16, Nishida teaches, wherein, in a case where a first position among the consecutive positions received by the receiving section is inside the processing target image, an image of the processing target image is moved in accordance with a movement of the position. (“[0126]….. When detecting these touch operations, the display device carries out display control which causes the earth in the form of a display object to rotate around an axis of rotation 1103 for the X axis rotation in an direction opposite to a. In addition, in cases where a front face touch operation is downward and a back face touch operation is upward, the display device carries out display control to cause the earth in the form of the display object to rotate in the a direction.” Edit of the processing target image is the movement of target image  when the first position is inside the target image.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nishida in view of Upendran et al. (US Pat. Pub. No. 20170116707, “Upendran”).

Regarding claim 5 Nishida is silent about a change section that changes edit assigned to the relationship between the input position and the position of the processing target image in a case where the processing target image and the background image have a predetermined relationship in area or position.
Upendran teaches a change section that changes edit assigned to the relationship between the input position and the position of the processing target image (112(b) is given) in a case where the processing target image and the background image have a predetermined relationship in area or position ([0044] “The calculated average ratio value of the known foreground/background objects is compared to a threshold ratio (ratio with threshold error) according to known standard dimensions in step 305. [0046] In step 306, the determined actual dimension of a known architectural element is used to scale/rescale and reconstruct the multi-dimensional (2D/3D) building model”);
Nishida and Upendran are analogous art as both of them are related to image processing.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Nishida by having a change section that changes edit assigned to the relationship between the input position and the position of the processing target image in a case where the processing target image and the background image have a predetermined relationship in area or position as taught by Swanson.
The motivation for the above is to extend the applicability of Nishida by having different types of operation based on location of input.


Claim(s) 17 is rejected under 35 U.S.C. 103 as being unpatentable over Nishida in view of Swanson et al. (US Pat. Pub. No. 20160092080, “Swanson”).
Regarding claim 17 Nishida is silent about wherein, in a case where a first position among the consecutive positions received by the receiving section is outside the processing target image, an image of the processing target image is rotated in accordance with a movement of the position.
Swanson teaches in a case where a first position among consecutive positions received by the receiving section is outside the processing target image, an image of the processing target image is rotated in accordance with a movement of the position (Fig. 1A-1B shows movement of position of input and target image is being rotated [0022] “When the user drags the rotation tool 107 to a new area on the screen 110, the selected object rotates to follow (or mimic) the movement of the rotation tool, such that the pointing indicators always substantially face each other”). 
Nishida and Swanson are analogous art as both of them are related to image processing.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Nishida by having a first position among consecutive positions received by the receiving section is outside the processing target image, an image of the processing target image is rotated in accordance with a movement of the position as taught by Swanson.
The motivation for the above is to extend the applicability of Nishida by having different types of operation in response to different types of input.


Claim(s) 18 is rejected under 35 U.S.C. 103 as being unpatentable over Nishida in view of Kim et al. (US Pat. Pub. No. 20120017177, “Kim”).
Regarding claim 18 Nishida is silent about wherein, in a case where a first position among the consecutive positions received by the receiving section is inside the processing target image, and a last position is outside the processing target image, enlargement processing of the processing target image is performed in accordance with a movement of the position.
Kim teaches a first position among consecutive positions received by receiving section is inside processing target image, and a last position is outside the processing target image, enlargement processing of the processing target image is performed in accordance with a movement of the position (Fig. 20B shows image enlargement based on drag from inside image to outside [0282] “For instance, in case of receiving an input of a touch and drag action from one point within the image region 360 to one point outside the image region 360 (a), the mobile terminal 100 is able to enlarge a size of the image region 360 to correspond to the touch and drag action inputted from a user”);
Nishida and Kim are analogous art as both of them are related to image processing.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Nishida by having a first position among consecutive positions received by receiving section is inside processing target image, and a last position is outside the processing target image, enlargement processing of the processing target image is performed in accordance with a movement of the position as taught by Kim.
The motivation for the above is to extend the applicability of Nishida by having different types of operation in response to different types of input.

Claim(s) 19 is rejected under 35 U.S.C. 103 as being unpatentable over Nishida in view of Kim et al. (US Pat. Pub. No. 20100137026 “Kim”).
Regarding claim 19 Nishida is silent about wherein, in a case where a first position among the consecutive positions received by the receiving section is outside the processing target image, and a last position is inside the processing target image, reduction processing of the processing target image is performed in accordance with a movement of the position.

Kim teaches a first position among consecutive positions received by receiving section is outside processing target image, and a last position is inside the processing target image, reduction processing of the processing target image is performed in accordance with a movement of the position (Fig. 32A shows first position is outside of the flower and last position is inside the flower and according to the drag it reduces the flower [0175] “Referring to FIG. 32A and FIG. 32B, the mobile terminal 100 displays a screen area on a touchscreen. If a touch and drag action from a first corner of the screen area to a prescribed point within the screen area is performed, the mobile terminal 100 recognizes an external screen area as a single block and then displays a block that is reduced according to the touch and drag action”).
Nishida and Kim are analogous art as both of them are related to image processing.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Nishida by having a first position among consecutive positions received by receiving section is outside processing target image, and a last position is inside the processing target image, reduction processing of the processing target image is performed in accordance with a movement of the position as taught by Kim.
The motivation for the above is to extend the applicability of Nishida by having different types of operation in response to different types of input.


Allowable Subject Matter
Claims 6-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Dependent claims 6  would be allowable because the combination of prior arts fails to expressly teach the limitation, “wherein the predetermined relationship corresponds to any one of (1) a case where a proportion of the area of the processing target image to the background image is greater than or equal to or greater than a predetermined proportion, (2) a case where an area except for the processing target image is smaller than or equal to or smaller than a predetermined area, and (3) a case where a distance from the processing target image to an edge of the background image is smaller than or equal to or smaller than a predetermined distance, and the change section assigns edit which has been assigned to an outside of the processing target image, to an inside of the processing target image.”


Dependent claim 7 would be allowable  because the combination of prior arts fails to expressly teach the limitation, “wherein the predetermined relationship corresponds to any one of (1) a case where a proportion of the area of the processing target image to the background image is smaller than or equal to or smaller than a predetermined proportion, (2) a case where an area except for the processing target image is greater than or equal to or greater than a predetermined area, and (3) a case where a distance from the processing target image to an edge of the background image is greater than or equal to or greater than a predetermined distance, and the change section assigns edit which has been assigned to an inside of the processing target image to a outside of the background image.”

Dependent claim 8 would be allowable  because the combination of prior arts fails to expressly teach the limitation, “wherein, even in a case where the processing target image and the display screen background image have the predetermined relationship in area or position, the change section does not change edit assigned to a center portion of the processing target image.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAPTARSHI MAZUMDER whose telephone number is (571)270-3454. The examiner can normally be reached 8 am-4 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAPTARSHI MAZUMDER/           Primary Examiner, Art Unit 2612